"AO 247(Rev. H/l I) Order Regarding Motion Ibr Sentence Reduction Pursuant to IS ll.S.C. § 3582{c((2)          Page I of 2(Page 2 Not for Public Disclosure)


                                         United States District Court
                                                                         for the

                                                            Southern District of Georgia
                                                                  Waycross Division

                     United States of America
                                    V,                                      )
                                                                            ) Case No:          5:92-cr-25
                             Cedric Smith
                                                                            )
                                                                            ) USM No: 08047-021
 Date of Original Judgment:         February 3. 1993                        )
 Date of Previous Amended Judgment: October 8. 20)5                         ^ Michael P. Boggs
 (Use Ikiie of Ixisi Amended Jiulgmeiii ifAny)                                   Defendant '.v Anorney


                    ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                            PURSUANT TO 18 U.S.C.§ 3582(c)(2)

            Uponmotionof [El the defendant □ the Director of the Bureau of Prisons                                 □ the court under 18 U.S.C.
 § 3582(c)(2) for a reduction in the tenn of imprisonment imposed based on a guideline sentencing range that has
 subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
 § 994(u). and having considered such motion, and taking into account the policy statement set forth at USSG §181.10
 and the sentencing factors set forth in 18 U.S.C. § 3553(a). to the extent that they are applicable.
 IT IS ORDERED that the motion is:
           E DENIED.             □ GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
 the lastjudgmem issued) of                                                months is reduced to                                                           .
                                               fCumplele Parts I and II of Page 2 when motion is granted)




 Except as otherwise provided, all provisions of the judgment dated _ February 3. 1993                             shall remain in effect.
 IT IS SO ORDERED.




 Order Date:                March 16.2020
                                                                                                         Judge's signature


                                                                                             R.STAN BAKER
                                                                                             UNITED STATES DISTRICT JUDGE
 EfTcctive Date:                                                                             SOUTHERN DISTRICT OF GEORGIA
                       /if different from order date)                                               Printed name and title
